Title: To Alexander Hamilton from Benjamin Lincoln, 31 March 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston March 31st. 1792

As you have often expressed a wish to establish uniformity among all the officers commissioned in different districts to perform similar duties I am induced to mention an instance wherein from the want of similarity questions arise which leaves us quite at a loss how to determine the length of Vessels from the registers some inserting therein the real length & some the length after the deduction of three fifths of the Beam. Our practice has been to insert the real length others we find practice differently. Would it not be well when you shall address a circular letter to the collectors to express your opinion on the subject?
Secy of the Treasury
